Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  claim 6 recites “wherein either one or both of the infrared-light emitting elements and the infrared-light emitting elements are each provided with an enclosure” Appropriate correction is required (emphasis added to the duplicate element).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Otsubo (US 20180011605).
Regarding claim 5 Otsubo teach a display sheet to be used while being placed on a display, the display sheet (fig. 1) comprising: 
a plurality of infrared-light emitting elements emitting infrared light from on the display to a space (fig. 3B, [0045] infrared-light emitting portions 33): 
a plurality of infrared-light receiving elements receiving infrared light proceeding to the display from the space (fig. 3B, [0045] infrared-light sensors 34): and 
31, 32, 36, 37) passing light emitted from the display to the space (fig. 3B, ) 
wherein the infrared-light emitting elements (fig. 3B, [0045] infrared-light emitting portions 33), the infrared- light receiving elements (fig. 3B, [0045] infrared-light sensors 34), and the transmitting portions (fig. 3B, [0045] transparent electrodes 31, 32, 36, 37)  are formed into a sheet in a state of being arranged side by side or arranged to be scattered (fig. 1, light being scattered). 

Regarding claim 6 Otsubo teach wherein either one or both of the infrared-light emitting elements and the infrared-light emitting elements are each provided with an enclosure (fig. 3B, [0045] infrared-light emitting portions 33).

Regarding claim 7 Otsubo teach wherein the infrared-light emitting elements (fig. 3B, [0045] infrared-light emitting portions 33) and the infrared-light receiving elements (fig. 3B, [0045] infrared-light sensors 34)  are supported with a transparent material, and part of the transparent material or the entire transparent material serves as the transmitting portions (fig. 3B [0045] 39 to 41 and 41a each represent a transparent protection plate material).

Regarding claim 8 Otsubo teach wherein the infrared-light emitting elements (fig. 3B, [0045] infrared-light emitting portions 33) and the infrared-light receiving elements (fig. 3B, [0045] infrared-light sensors 34)  are supported with a transparent material, and part of the transparent material or the entire transparent material serves as the 39 to 41 and 41a each represent a transparent protection plate material).


Regarding claim 9 Otsubo teach wherein a high-frequency modulation or a nedDocket No. P21 0467US00 digital modulation is applied to the infrared light emitted by the infrared-light emitting elements ([0058] it is preferred that the infrared signals be made to be on-off signals or waveform signals by means of modulation. In the case of the apparatus for contactless input 10, the modulation is performed by controlling the liquid crystals, in the case of the apparatus for contactless input 50, the modulation is performed by modulating the power to be fed to the infrared-light emitting portions (light-emitting diodes) 55, and in the case of the apparatus for contactless input 67, by modulating the power to be fed to the infrared-light emitting means 71).

Regarding claim 10 Otsubo teach wherein a high-frequency modulation or a nedDocket No. P21 0467US00 digital modulation is applied to the infrared light emitted by the infrared-light emitting elements ([0058] it is preferred that the infrared signals be made to be on-off signals or waveform signals by means of modulation. In the case of the apparatus for contactless input 10, the modulation is performed by controlling the liquid crystals, in the case of the apparatus for contactless input 50, the modulation is performed by modulating the power to be fed to the infrared-light emitting portions (light-emitting diodes) 55, and in the case of the apparatus for contactless input 67, by modulating the power to be fed to the infrared-light emitting means 71).
claim 11 Otsubo teach wherein a high-frequency modulation or a nedDocket No. P21 0467US00 digital modulation is applied to the infrared light emitted by the infrared-light emitting elements ([0058] it is preferred that the infrared signals be made to be on-off signals or waveform signals by means of modulation. In the case of the apparatus for contactless input 10, the modulation is performed by controlling the liquid crystals, in the case of the apparatus for contactless input 50, the modulation is performed by modulating the power to be fed to the infrared-light emitting portions (light-emitting diodes) 55, and in the case of the apparatus for contactless input 67, by modulating the power to be fed to the infrared-light emitting means 71).

Regarding claim 12 Otsubo teach wherein a high-frequency modulation or a nedDocket No. P21 0467US00 digital modulation is applied to the infrared light emitted by the infrared-light emitting elements ([0058] it is preferred that the infrared signals be made to be on-off signals or waveform signals by means of modulation. In the case of the apparatus for contactless input 10, the modulation is performed by controlling the liquid crystals, in the case of the apparatus for contactless input 50, the modulation is performed by modulating the power to be fed to the infrared-light emitting portions (light-emitting diodes) 55, and in the case of the apparatus for contactless input 67, by modulating the power to be fed to the infrared-light emitting means 71).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 104035620.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625